Citation Nr: 1546542	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to individual unemployability (IU).

2. Entitlement to service connection for a back disability.

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right ankle talo-tibial joint.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978, from November 1990 to May 1991, and from July 1996 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

According to the Veterans Appeals Control and Locator System (VACOLS), VA received a VA Form 9 on February 22, 2012 regarding the issue of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include entitlement to individual unemployability (IU).  However, as will be discussed below, that VA Form 9 is not currently of record.

The claims of entitlement to service connection for a back disability and entitlement to an initial compensable disability rating for a right ankle disability were previously before the Board in December 2012, at which time the Board remanded the appeals.  In a May 2013 decision, the Board remanded the Veteran's claim of entitlement to an initial compensable disability rating for degenerative joint disease of the right ankle, and denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated May 13, 2014, the Court granted the JMR, and the Board's May 2013 decision with respect to the denial of entitlement to service connection for a back disability was vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the May 2014 Court-adopted JMR.

In an April 2014 rating decision, the Appeals Management Center granted entitlement to an initial disability rating of 10 percent for degenerative joint disease, right ankle talo-tibial joint, effective August 29, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter was first reviewed by the undersigned Veterans Law Judge (VLJ) in February 2015.  At that time, a discrepancy was noted regarding the Veteran's power of attorney, and therefore the undersigned determined a letter needed to be sent to the Veteran to clarify his current representative(s) as to all issues before the Board.  In August 2015, a letter was sent to the Veteran indicating the above.  Although no response to the August 2015 letter has been received, in the interim, a new VA Form 21-22 was submitted appointing the North Carolina Division of Veterans Affairs (NCDVA) as the Veteran's representative; the Veteran did not limit NCDVA's representation as to any matter.  Accordingly, it appears NCDVA is the Veteran's current representative as to all issues before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the Salisbury VA Medical Center (VAMC) dated July 2000 to November 2011, and from the Durham VAMC dated January 2009 to July 2015.  The Veterans Benefits Management System (VBMS) contains records from the Social Security Administration, a January 2014 Veteran statement, the June 2015 VA Form 21-22, a September 2015 request to advance the appeal on the Board's docket, and VA treatment records from the Durham VAMC dated May 2014 to May 2015.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

As noted above, the February 22, 2012 VA Form 9 regarding the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD, to include entitlement to IU, is not currently of record.  The Board has made multiple attempts to obtain a copy of the VA Form 9 administratively from the RO, but those administrative attempts have been unsuccessful.  Accordingly, the Board has no choice but to remand the matter to obtain the outstanding document.  On remand, the AOJ should associate any temporary file, including the February 22, 2012, VA Form 9 and any associated evidence or argument, with the evidentiary record.  If such documents cannot be located, the AOJ should afford the Veteran the opportunity to submit a new copy of the VA Form 9 with any associated evidence or argument, and associate any documents received with the evidentiary record.

Further, as discussed above, in June 2015, the Veteran appointed NCDVA as his representative as to all matters currently before the Board.  The Board finds that NCDVA should be afforded the opportunity to submit an VA Form 646 regarding the appeals currently before the Board.  On remand, the AOJ should undertake any necessary development, and then afford NCDVA the opportunity to submit a VA Form 646 or other argument regarding the matters currently before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should associate any temporary file, including the February 22, 2012 VA Form 9 perfecting the appeal of entitlement to an initial disability rating in excess of 50 percent for PTSD, to include entitlement to IU, and any associated evidence or argument with the evidentiary record.  If necessary, the AOJ should afford the Veteran the opportunity to submit a new copy of the VA Form 9 with any associated evidence or argument.  All obtained documents should be associated with the evidentiary record.

2. The AOJ should conduct any development deemed appropriate.

3. The AOJ should afford NCDVA the opportunity to submit a VA Form 646 or other argument regarding the matters currently before the Board.

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

